Notice was properly given by copy. Laws 1883, c. 22. The sheriff's non-execution of the command to attach property deprived the defendant of no notice or advantage to which he was entitled. The requirement of notice by copy or summons when property is attached (G. L., c. 223, s. 3) does not make the validity of such notice depend upon an attachment. The ancient practice of making a false return of an attachment of a chip is useless, and not commendable. The case is not an exception to the general rule, that a party cannot object to anything that is not injurious to him. Shirley v. Lunenburg, 11 Mass. 379, 383; Perley v. Parker, 20 N.H. 263, 270; McKean v. Cutler, 48 N.H. 370, 375; Lisbon v. Lyman, 49 N.H. 553, 585; M.  M. R. Co. v. Jurey, 111 U.S. 584, 593.
Motion denied.
BINGHAM, J., did not sit: the others concurred.